Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-15-00057-CV

                             IN THE INTEREST OF L.A.A., a Child

                    From the 224th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2006-CI-17882
                          Honorable Janet P. Littlejohn, Judge Presiding
PER CURIAM

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

Delivered and Filed: September 9, 2015

DISMISSED FOR WANT OF PROSECUTION

           Appellant Dawn Renee Garza’s brief was originally due May 20, 2015. We granted

appellant an extension until July 24, 2015, to file the brief. Neither the brief nor a motion for

extension of time has been filed. On August 5, 2015, we ordered appellant to file, on or before

August 24, 2015, her appellant’s brief and a written response reasonably explaining (1) her failure

to timely file the brief and (2) why appellee was not significantly injured by appellant’s failure to

timely file a brief. We warned that if appellant failed to file a brief and the written response by the

date ordered, we would dismiss this appeal for want of prosecution. See TEX. R. APP. P. 38.8(a)(1).

Appellant failed to respond to our order. Therefore, we dismiss this appeal for want of prosecution.

Costs of appeal are taxed against appellant.

                                                       PER CURIAM